Citation Nr: 1824811	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cervical spondylosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from January 1985 to January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

During the pendency of the appeal, a November 2016 rating decision granted service connection for degenerative disc disease of the lower thoracic spine (claimed as herniated disc), effective April 27, 2012.  As such, this matter is no longer before the Board.  

This matter was previously remanded by the Board in February 2016.  As there has been substantial compliance with the prior remand directives, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent that additional relevant evidence has been added to the claims file since the November 2016 supplemental statement of the case (SSOC) was issued, the Board notes that the Veteran submitted a written waiver of such evidence by the agency of original jurisdiction (AOJ) in December 2016; moreover, as the Veteran's substantive appeal was received after February 2, 2013, the additional evidence is subject to initial review by the Board.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  


FINDING OF FACT

Cervical spondylosis did not have onset during active service and is not otherwise related to active service.  



CONCLUSION OF LAW

The criteria for service connection for cervical spondylosis have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Cervical Spondylosis  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran claims entitlement to service connection for cervical spondylosis as a result of an in-service motor vehicle accident and subsequent airborne training.  

Service treatment records document a normal physical examination upon enlistment in January 1985.  Thereafter, in September 1986, the Veteran was injured in a motor vehicle accident in which he struck the windshield with his forehead and the dashboard with his knee; he was treated for abrasions and contusions, but denied neck pain at the time.  A cervical spine x-ray was normal, although the thoracic spine showed anterior wedging at T12 noted to be a possible compression fracture versus normal variant.  The concurrent assessment was status post motor vehicle accident with paraspinal muscle spasm.  An October 1986 physical therapy record documents the Veteran's symptoms had increased since he was in the field.  The Veteran did not undergo a separation examination.  

Post-service treatment records document a current cervical spine disability; an August 2009 private cervical MRI documents central disc bulge at C4-C5 and C5-C6 without herniated disc or significant stenosis, and a small right paracentral disc at C6-C7.  Subsequent private and VA treatment records confirm his cervical spondylosis.  

Upon VA examination in March 2013, the Veteran reported a neck injury after his in-service motor vehicle accident.  He also reported that he was involved in a post-service motor vehicle accident approximately seven years before with subsequent chiropractor treatment to his spine.  The examiner reviewed the August 2009 private MRI and diagnosed cervical spondylosis; however, after a review of service treatment records, the examiner opined that military findings were inconsistent with the Veteran's current clinical findings of cervical spondylosis, which is more likely secondary to natural wear and tear of the aging process.  

As noted in the Introduction, the Veteran's claim was previously remanded by the Board in February 2016 in order to obtain an adequate VA opinion; specifically, the Board noted that the March 2013 VA opinion regarding the Veteran's cervical spondylosis was inadequate because the VA examiner failed to provide an adequate rationale to support her negative nexus opinion.  Thereafter, in September 2016, the same VA examiner again opined that the Veteran's cervical spondylosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged that the military radiologic record indicated anterior wedging at T12 with a possible compression fracture in October 1986, as well as the Veteran's report of a post-service motor vehicle accident in approximately 2006.  The examiner again concluded that the clinical findings made in the service treatment records were inconsistent with current clinical findings of cervical spondylosis as such findings were not found during service; rather, she concluded that the Veteran's current condition was more likely related to the post-service motor vehicle accident approximately 10 years before and/or part of the natural wear and tear of the aging process.  

The Veteran has also submitted similar March 2016 and December 2016 private opinions rendered by the same physician who reported that the Veteran had been under his care since 1997 and that since his September 1986 motor vehicle accident with subsequent airborne training, he has suffered from chronic neck pain.  The physician opined that based upon a review of military and private medical records, it was more likely than not that his symptoms of neck pain is a result of injuries sustained while in service, and not due to the normal aging process.  (This examiner provided a positive opinion relating to the Veteran's lumbar spine.)

To the extent it the Veteran asserts that the above private opinions are of greater probative value than the VA opinions of record, the Board finds it significant that the private physician failed to account for the potential effects of the Veteran's reported post-service motor vehicle accident in approximately 2006.  As such, the Board finds the private nexus opinions are of lesser probative value.  Conversely, the September 2016 VA examiner's opinion is of greater probative value in the context of the Veteran's claim, as the opinion properly addressed the directives of the February 2016 Board remand, including whether the Veteran's cervical spondylosis was etiologically related to active service; moreover, the opinion was based upon consideration of the Veteran's claims file, the Veteran's medical history, and included a reasoned rationale which concluded that the Veteran's condition was more likely related to a reported post-service motor vehicle accident and/or the aging process.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The lay statements of record are probative evidence insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that such statements assert a nexus between the Veteran's cervical spondylosis and his active service, they are afforded less probative value, as the Veteran is not shown to possess medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Board is mindful of that the Veteran's lay statements are inconsistent with the additional evidence of record in various instances.  For example, the Veteran has reported experiencing neck pain and spasms since the September 1986 in-service motor vehicle accident; however, post-service treatment records do not document continuous symptoms or treatment for neck pain and spasms.  

The Board also finds as fact that the injuries the Veteran sustained from the September 1986 motor vehicle accident in service did not include lacerations with glass embedded in his face and scalp, as alleged by the Veteran in multiple statements; the in-service emergency care and treatment record shows that the examiner wrote that the Veteran's forehead hit the windshield and the windshield cracked and that the Veteran had no loss of consciousness, and the examiner wrote that examination of the head showed the Veteran had scratches to his right forehead, but there was no documentation of lacerations or glass embedded in the Veteran's skin then or at any time following the September 1986 motor vehicle accident.  Given the inconsistencies in the Veteran's lay statements generally, they are of little probative value in the context of his claim for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Moreover, the Board is mindful that the August 2009 private MRI and subsequent records documenting cervical spondylosis are over 20 years after service discharge; such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 330 (Fed. Cir. 2000).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection cervical spondylosis.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cervical spondylosis is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


